Exhibit 10.1

AMENDED AND RESTATED LOAN AGREEMENT

Between

ZIONS FIRST NATIONAL BANK

Lender

and

INCONTACT, INC.

Borrower

Effective Date: April 30, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   1.    Definitions      1       1.1    Definitions      1
   2.    Loan Description      8       2.1    Term Loan      8       2.2   
Revolving Loan      9       2.3    Loan Fee      10    3.    Security for Loan
     10       3.1    Collateral      10       3.2    Release of Lender as
Condition to Lien Termination      10    4.    Conditions to Loan Disbursements
     10       4.1    Conditions to Initial Loan Disbursements      10       4.2
   Conditions to Subsequent Loan Disbursements      11       4.3    No Default,
Adverse Change, False or Misleading Statement      12    5.    Representations
and Warranties      12       5.1    Organization and Qualification      12      
5.2    Authorization      12       5.3    No Governmental Approval Necessary   
  13       5.4    Accuracy of Financial Statements      13       5.5    No
Pending or Threatened Litigation      13       5.6    Full and Accurate
Disclosure      13       5.7    Compliance with ERISA      13       5.8   
Compliance with USA Patriot Act      14       5.9    Compliance with All Other
Applicable Law      14       5.10    Environmental Representations and
Warranties      14       5.11    Operation of Business      15       5.12   
Payment of Taxes      15    6.    Borrower’s Covenants      15       6.1    Use
of Proceeds      15       6.2    Continued Compliance with ERISA      15      
6.3    Compliance with USA Patriot Act      16       6.4    Continued Compliance
with Applicable Law      16   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page      6.5    Prior Consent for Amendment or Change    16   
6.6    Payment of Taxes and Obligations    16    6.7    Financial Statements and
Reports    16    6.8    Insurance    17    6.9    Inspection; Collateral Exams
   18    6.10    Operation of Business    18    6.11    Maintenance of Records
and Properties    18    6.12    Notice of Claims    18    6.13    Environmental
Covenants    18    6.14    Financial Covenants    19    6.15    Negative Pledge
   20    6.16    Restriction on Debt    20    6.17    Mergers, Consolidations,
and Purchase and Sale of Assets    21    6.18    Dividends and Loans    21   
6.19    Accounts Receivable    21    6.20    Prior Consent for Name or
Organizational Change    21    6.21    Maintenance of Existence    21    6.22   
Further Assurances    22    6.23    Bank Accounts    22    6.24    Collateral
Access Agreements; Notice of Termination of Leases    22 7.    Default    22   
7.1    Events of Default    22    7.2    Cure Periods    23    7.3    No Waiver
of Event of Default    23 8.    Remedies    24    8.1    Remedies upon Event of
Default    24    8.2    Rights and Remedies Cumulative    24    8.3    No Waiver
of Rights    24 9.    General Provisions    24    9.1    Governing Agreement   
24    9.2    Borrower’s Obligations Cumulative    24

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page    9.3    Payment of Expenses and Attorney’s Fees    25   
9.4    Right to Perform for Borrower    25    9.5    Assignability    25    9.6
   Third Party Beneficiaries    25    9.7    Governing Law    25    9.8   
Severability of Invalid Provisions    25    9.9    Interpretation of Loan
Agreement    26    9.10    Survival and Binding Effect of Representations,
Warranties, and Covenants    26    9.11    Indemnification    26    9.12   
Environmental Indemnification    26    9.13    Interest on Expenses and
Indemnification, Collateral, Order of Application    27    9.14    Limitation of
Consequential Damages    27    9.15    Waiver of Defenses and Release of Claims
   27    9.16    Revival Clause    28    9.17    Jury Trial Waiver, Arbitration,
and Class Action Waiver    28    9.18    Consent to Utah Jurisdiction and
Exclusive Jurisdiction of Utah Courts    30    9.19    Notices    30    9.20   
Duplicate Originals; Counterpart Execution    31    9.21    Disclosure of
Financial and Other Information    31    9.22    Integrated Agreement and
Subsequent Amendment    31 SCHEDULES    5.5   Litigation    6.16 Existing Debt
  

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT

This Amended and Restated Loan Agreement is made and entered into as of
April 30, 2012 (the “Effective Date”) by and between Zions First National Bank,
a national banking association, and inContact, Inc., a Delaware corporation.

Recitals

1. Lender and Borrower entered into a Loan Agreement dated as of July 16, 2009
(as amended from time to time, the “Original Loan Agreement”).

2. Lender and Borrower desire to enter into this Amended and Restated Loan
Agreement for the purpose of amending and restating the Original Loan Agreement
in its entirety.

Agreement

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1. Definitions

 

  1.1 Definitions

Terms defined in the singular shall have the same meaning when used in the
plural and vice versa. As used herein, the term:

“Accounting Standards” means (i) in the case of financial statements and
reports, conformity with generally accepted accounting principles and fully and
fairly representing the financial condition as of the date thereof and the
results of operations for the period or periods covered thereby, consistent with
other financial statements of that company previously delivered to Lender, and
(ii) in the case of calculations, definitions, and covenants, generally accepted
accounting principles consistent with those used in the preparation of financial
statements of Borrower previously delivered to Lender.

“Administrator” shall have the meaning set forth in Section 9.17 Jury, Trial,
Arbitration and Class Action Waiver.

“Arbitration Order” shall have the meaning set forth in Section 9.17 Jury,
Trial, Arbitration and Class Action Waiver.

“Banking Business Day” means any day not a Saturday, Sunday, legal holiday in
the State of Utah, or day on which national banks in the State of Utah are
authorized to close.

“Borrower” means inContact, Inc., a corporation organized and existing under the
laws of the State of Delaware, its successors, and, if permitted, assigns.

“Cash” means cash, and cash equivalents acceptable to Lender, calculated on an
average balance over the prior 30 days.



--------------------------------------------------------------------------------

“Collateral” shall have the meaning set forth in Section 3.1 Collateral.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to Lender, between Lender and any third party
(including any bailee, consignee, customs broker or similar Person) in
possession of any Collateral or any landlord of Borrower for any real property
where any Collateral is located, as the same may be amended, restated, or
otherwise modified from time to time.

“Collateral Exam” shall have the meaning set forth in Section 6.9 Inspection;
Collateral Exams.

“Collateral Examiner” shall have the meaning set forth in Section 6.9
Inspection; Collateral Exams.

“Debt” means (i) indebtedness or liability for borrowed money; (ii) obligations
evidenced by bonds, debentures, notes, or other similar instruments;
(iii) obligations for the deferred purchase price of property or services
(including trade obligations); (iv) obligations as lessee under capital leases;
(v) current liabilities in respect of unfunded vested benefits under Plans
covered by ERISA; (vi) obligations to purchase or redeem any Equity Interests if
such obligations arise out of or in connection with the sale or issuance of the
same or similar Equity Interests; (vii) obligations under letters of credit;
(viii) obligations under acceptance facilities; (ix) all guarantees,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any Person, or otherwise to assure a
creditor against loss; and (x) obligations secured by any mortgage, deed of
trust, lien, pledge, or security interest or other charge or encumbrance on
property, whether or not the obligations have been assumed.

“Default Notice” shall have the meaning set forth in Section 7.2 Cure Periods.

“Dispute” shall have the meaning set forth in Section 9.17 Jury, Trial,
Arbitration and Class Action Waiver.

“Draw Period” shall have the meaning set forth in the Term Loan Note.

“EBITDA” means earnings (excluding extraordinary gains and losses realized other
than in the ordinary course of business and excluding the sale or writedown of
intangible or capital assets) before Interest Expense, Income Tax Expense,
depreciation, amortization, and other non-cash charges, determined in accordance
with Accounting Standards.

“Effective Date” shall mean the date the parties intend this Loan Agreement to
become binding and enforceable, which is the date stated at the introduction of
this Loan Agreement.

“Environmental Condition” shall mean any condition involving or relating to
Hazardous Materials and/or the environment affecting the Real Property, whether
or not yet discovered, which could or does result in any damage, loss, cost,
expense, claim, demand, order, or liability to or against Borrower or Lender by
any third party (including, without limitation, any government entity),
including, without limitation, any condition resulting from the operation of
Borrower’s business and/or operations in the vicinity of the Real Property
and/or any activity or operation formerly conducted by any person or entity on
or off the Real Property.

 

2



--------------------------------------------------------------------------------

“Environmental Health and Safety Law” shall mean any legal requirement that
requires or relates to:

a. advising appropriate authorities, employees, or the public of intended or
actual releases of Hazardous Materials, violations of discharge limits or other
prohibitions, and of the commencement of activities, such as resource extraction
or construction, that do or could have significant impact on the environment;

b. preventing or reducing to acceptable levels the release of Hazardous
Materials;

c. reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;

d. assuring that products are designed, formulated, packaged, and used so that
they do not present unreasonable risks to human health or the environment when
used or disposed of;

e. protecting resources, species, or ecological amenities;

f. use, storage, transportation, sale, or transfer of Hazardous Materials or
other potentially harmful substances;

g. cleaning up Hazardous Materials that have been released, preventing the
threat of release, and/or paying the costs of such clean up or prevention; or

h. making responsible parties pay for damages done to the health of others or
the environment or permitting self-appointed representatives of the public
interest to recover for injuries done to public assets.

“Equipment Line” means one or more equipment finance or lease facilities between
Borrower and Zions Credit Corporation outstanding from time to time.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests or units in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

“ERISA” shall have the meaning set forth in Section 5.7 Compliance with ERISA.

“ERISA Affiliate” shall have the meaning set forth in Section 5.7 Compliance
with ERISA.

“Event of Default” shall have the meaning set forth in Section 7.1 Events of
Default.

“FASB” shall have the meaning set forth in Section 5.7 Compliance with ERISA.

“Hazardous Materials” means (i) “hazardous waste” as defined by the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
(42 U.S.C. Section 6901 et. seq.), including any future amendments thereto, and
regulations promulgated

 

3



--------------------------------------------------------------------------------

thereunder, and as the term may be defined by any contemporary state counterpart
to such act; (ii) “hazardous substance” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C.
Section 9601 et. seq.), including any future amendments thereto, and regulations
promulgated thereunder, and as the term may be defined by any contemporary state
counterpart of such act; (iii) asbestos; (iv) polychlorinated biphenyls;
(v) underground or above ground storage tanks, whether empty or filled or
partially filled with any substance; (vi) any substance the presence of which is
or becomes prohibited by any federal, state, or local law, ordinance, rule, or
regulation; and (vii) any substance which under any federal, state, or local
law, ordinance, rule or regulation requires special handling or notification in
its collection, storage, treatment, transportation, use or disposal.

“Income Tax Expense” means expenditures for federal and state income taxes
determined in accordance with Accounting Standards.

“Interest Expense” means expenditures for interest determined in accordance with
Accounting Standards.

“Lender” means Zions First National Bank, a national banking association, its
successors, and assigns.

“Loan” means the loan to be made pursuant to Section 2 Loan Description.

“Loan Agreement” means this agreement, together with any exhibits, amendments,
addendums, and modifications.

“Loan Documents” means the Loan Agreement, Promissory Note, Security Documents,
all other agreements and documents contemplated by any of the aforesaid
documents, and all amendments, modifications, addendums, and replacements,
whether presently existing or created in the future.

“Material Adverse Effect” means a material adverse effect on Borrower’s
financial condition, conduct of its business, or ability to perform its
obligations under the Loan Documents.

“Maximum Available Advance Amount” shall have the meaning set forth in
Section 2.2e Limitations on Advances.

“Minimum Liquidity Position” shall have the meaning set forth in Section 6.14a
Minimum Liquidity Position and Minimum Quarterly EBITDA.

“Multi-Employer Plan” shall have the meaning set forth in Section 5.7 Compliance
with ERISA.

“Organizational Documents” means, in the case of a corporation, its Articles or
Certificate of Incorporation and By-Laws; in the case of a general partnership,
its Articles or Certificate of Partnership; in the case of a limited
partnership, its Articles or Certificate of Limited Partnership; in the case of
a limited liability company, its Articles of Organization or Certificate of
Formation and Operating Agreement, Limited Liability Company Agreement, Member
Control Agreement or Bylaws, if any; in the case of a limited liability
partnership, its Articles of Limited Liability Partnership; and all similar
formation or governing documents and all amendments, modifications, and changes
to any of the foregoing which are currently in effect.

 

4



--------------------------------------------------------------------------------

“PBGC” shall have the meaning set forth in Section 5.7 Compliance with ERISA.

“Person” means any natural person, any unincorporated association, any
corporation, any partnership, any joint venture, any limited liability company,
any trust, any other legal entity, or any governmental authority.

“Promissory Note” means, individually and collectively, as the context requires,
the Term Loan Note and the Revolving Loan Note.

“Qualified Account” means an account receivable of Borrower which meets the
following specifications at the time it is created and at all times thereafter
until collected in full:

a. The account meets all applicable representations and warranties concerning
the Collateral set forth in the Loan Documents.

b. For purposes of this definition of Qualified Accounts only, an account shall
be deemed to be created upon performance of the services by Borrower regardless
of whether an invoice or bill has been issued, provided that an invoice is sent
within 31 days of the date services were performed.

c. The account is due and payable not more than 30 days from the date of the
invoice evidencing the account and is not more than 60 days past due, plus
accounts due and payable not more than 60 days from the date of the invoice
evidencing the account and which are not more than 60 days past due, owing by
account debtors which have been approved in writing by Lender, not to exceed an
aggregate outstanding amount of $2,000,000.

d. The account is a bona fide obligation of the account debtor for the amount
identified on the records of Borrower and there have been no payments,
deductions, credits, payment terms, or other modifications or reductions in the
amount owing on such account except (i) discounts allowed in the ordinary course
of business which have been disclosed in the Borrowing Base Certificate; and
(ii) as otherwise shown on the records of Borrower and disclosed to Lender prior
to Lender making any advance based upon the account.

e. There are no defenses or setoffs to payment of the account which can be
asserted by way of defense or counterclaim against Borrower or Lender and
Borrower has no reason to believe the account will not be timely paid in full by
the account debtor.

f. Performance of all services giving rise to the account has been completed and
all goods giving rise to the account have been delivered. Borrower has
possession of or has submitted to Lender shipping or delivery receipts for all
such goods.

g. All services performed and goods sold which give rise to the account have
been rendered or sold in compliance with all applicable laws, ordinances, rules
and regulations and were performed or sold in the ordinary course of Borrower’s
business.

 

5



--------------------------------------------------------------------------------

h. There have been no extensions, modifications, or other agreements relating to
payment of the account except as otherwise shown on the records of Borrower and
disclosed to Lender prior to Lender making any advance based upon the account.

i. The account debtor is located or authorized to do business within the United
States and/or Canada and maintains an office and transacts business in the
United States of America and/or Canada or the account is backed by a letter of
credit or credit insurance in a form and issued by a bank or insurer, as the
case may be, acceptable to Lender.

j. No proceeding has been commenced or petition filed under any bankruptcy or
insolvency law by or against the account debtor; no receiver, trustee or
custodian has been appointed for any part of the property of the account debtor;
and no property of the account debtor has been assigned for the benefit of
creditors.

k. If 20% or more of the accounts owing to Borrower by any particular account
debtor do not meet the specifications of Paragraph b, above, all accounts owing
by such account debtor shall not be Qualified Accounts.

l. The account is not owing by an account debtor for whom the terms of sale by
Borrower are cash on delivery (“COD”) or considered a cash sale.

m. The Borrower does not owe an account payable to the account debtor which
could be set off against the account receivable.

n. If the total of all outstanding accounts owing by any single account debtor
equals 10% or more of the total outstanding current accounts owing to Borrower,
the amount of accounts owing by that account debtor which equal or exceed this
ten percent requirement shall not be Qualified Accounts unless Lender has
received satisfactory credit information concerning the account debtor and
Lender has agreed in writing to accept the amount in excess of this ten percent
requirement as Qualified Accounts.

o. The account is not subject to any type of retainage.

p. The account does not arise from goods placed on consignment, guaranteed sale,
or other terms by reason of which the payment by the account debtor may be
conditional.

q. The account is not owing by an employee, officer or director of Borrower in
amount greater than $500 per person.

r. The account is not owing by a parent, subsidiary, sister company, or other
company related to or an affiliate of Borrower.

s. The account is not owing by the United States government or any agency,
department, or division thereof.

t. The account has not been deemed by Lender to be unacceptable.

 

6



--------------------------------------------------------------------------------

u. The account is not owing by an account debtor deemed by Lender to be
unacceptable.

“Real Property” means any and all real property or improvements thereon owned or
leased by Borrower or in which Borrower has any other interest of any nature
whatsoever.

“Reportable Event” shall have the meaning set forth in Section 5.7 Compliance
with ERISA.

“Reseller Agreement” means that certain Master Reseller Agreement between
Siemens and Borrower dated June 14, 2011.

“Revolving Loan” means the revolving line of credit in the maximum principal
amount of $8,500,000 made to Borrower by Lender pursuant to Section 2.2
Revolving Loan.

“Revolving Loan Note” means the amended and restated revolving line of credit
promissory note to be executed by Borrower pursuant to Section 2.2c Revolving
Loan Note and any and all renewals, extensions, modifications, and replacements
thereof.

“Security Agreement” means that certain Security Agreement (All Assets) dated
July 16, 2009 between Borrower and Lender, and any and all amendments,
modifications, and replacements thereof.

“Security Documents” means all security agreements, assignments, pledges,
financing statements, deeds of trust, mortgages, and other documents which
create or evidence any security interest, assignment, lien or other encumbrance
in favor of Lender to secure any or all of the obligations created or
contemplated by any of the Loan Documents, and all amendments, modifications,
addendums, and replacements, whether presently existing or created in the
future.

“Security Transfer Agreement” means that certain Security Transfer Agreement
between inContact, Ltd., a limited liability company organized under the laws of
England and Wales, which is a wholly owned subsidiary of Borrower, and Siemens,
dated as of October 7, 2011.

“Siemens” means Siemens Enterprise Communications, Inc.

“Siemens Loan Agreement” means that certain Loan Agreement dated October 7, 2011
between Borrower, Lender and Siemens, as guarantor, and any and all amendments,
modifications and replacements thereof.

“Siemens Loan Documents” means the Siemens Loan Documents as defined in the
Siemens Loan Agreement.

“Term Loan” means the term loan in the maximum principal amount of $4,000,000
made to Borrower by Lender pursuant to Section 2.1 Term Loan.

“Term Loan Note” means the term loan promissory note to be executed by Borrower
pursuant to Section 2.1c Term Loan Note and any and all renewals, extensions,
modifications, and replacements thereof.

 

7



--------------------------------------------------------------------------------

“Working Capital” means all total current assets less total current liabilities.
Current liabilities include, without limitation, (i) the total outstanding
balance under the Revolving Loan, (ii) all obligations payable on demand or
within one year after the date on which the determination is made, and
(iii) final maturities and sinking fund payments required to be made within one
year after the date on which the determination is made, but excluding all such
liabilities or obligations which are renewable or extendable at the option of
Borrower to a date more than one year from the date of determination.

 

2. Loan Description

 

  2.1 Term Loan

a. Amount of Term Loan. Upon fulfillment of all conditions precedent set forth
in this Loan Agreement, and so long as no Event of Default exists, which has not
been waived or timely cured, and no other breach has occurred under the Loan
Documents, which has not been waived or timely cured, Lender agrees to loan
Borrower the term Loan up to the maximum principal amount of $4,000,000.

b. Nature and Duration of Term Loan. The Term Loan shall be a multiple advance
term loan payable in full upon the date and upon the terms and conditions
provided in the Term Loan Note. Amounts borrowed and repaid may not be
re-advanced or re-borrowed by Borrower. The right of Borrower to draw funds and
the obligation of Lender to advance the proceeds of the Term Loan Note to
Borrower shall not accrue, in the case of each requested advance, until all of
the conditions set forth in Section 4 Conditions to Loan Disbursements have been
fully satisfied and shall exist only during the Draw Period. Upon the maturity
of the Term Loan Note any and all amounts owing to Lender pursuant to the Term
Loan Note and this Loan Agreement shall thereupon be due and payable in full
unless the Term Loan Note is renewed or extended by Lender in which case such
termination shall occur upon the maturity of the final renewal or extension of
the Term Loan Note.

c. Term Loan Note. The Loan shall be evidenced by the Term Loan Note. The Term
Loan Note shall be executed and delivered to Lender upon execution and delivery
of this Loan Agreement. Proceeds of the Term Loan Note may be disbursed by
Lender by wire transfer.

Unless Lender agrees otherwise in writing, Borrower shall execute the necessary
documents and arrange for all payments of principal, and interest hereunder to
be paid by automatic transfer of funds from the account of Borrower with a
designated financial institution acceptable to Lender. Lender is further
authorized to debit, for the purpose of making any payment of principal,
interest, non-use fees and letter of credit issuance fees hereunder, (i) any
account of Borrower held by Lender, or (ii) the Revolving Loan.

d. Notice and Manner of Borrowing. Requests for advances on the Revolving Loan
Note shall be given in writing or orally no later than 12:00 p.m. Mountain Time
of the Banking Business Day on which the advance is to be made.

 

8



--------------------------------------------------------------------------------

  2.2 Revolving Loan

a. Amount of Revolving Loan. Upon fulfillment of all conditions precedent set
forth in this Loan Agreement, and so long as no Event of Default exists, and no
other breach has occurred under the Loan Documents, Lender agrees to loan
Borrower $8,500,000.

b. Nature and Duration of Loan. The Revolving Loan shall be a revolving loan
payable in full upon the date and upon the terms and conditions provided in the
Revolving Loan Note. Lender and Borrower intend the Revolving Loan to be in the
nature of a line of credit under which Borrower may repeatedly draw funds on a
revolving basis in accordance with the terms and conditions of this Loan
Agreement and the Revolving Loan Note. The right of Borrower to draw funds and
the obligation of Lender to advance funds shall not accrue until all of the
conditions set forth in Section 4 Conditions to Loan Disbursements have been
fully satisfied, and shall terminate: (i) upon occurrence and during the
continuation of an Event of Default or event which, with the passage of time or
giving of notice or both, would constitute an Event of Default, or (ii) upon
maturity of the Revolving Loan Note, unless the Revolving Loan Note is renewed
or extended by Lender in which case such termination shall occur upon the
maturity of the final renewal or extension of the Revolving Loan Note. Upon such
termination, any and all amounts owing to Lender pursuant to the Revolving Loan
Note and this Loan Agreement shall thereupon be due and payable in full.

c. Revolving Loan Note. The Loan shall be evidenced by the Revolving Loan Note.
The Revolving Loan Note shall be executed and delivered to Lender upon execution
and delivery of this Loan Agreement. Proceeds of the Revolving Loan Note may be
disbursed by Lender by wire transfer.

Unless Lender agrees otherwise in writing, Borrower shall execute the necessary
documents and arrange for all payments of principal, and interest hereunder to
be paid by automatic transfer of funds from the account of Borrower with a
designated financial institution acceptable to Lender. Lender is further
authorized to debit, for the purpose of making any payment of principal,
interest, non-use fees and letter of credit issuance fees hereunder, (i) any
account of Borrower held by Lender, or (ii) the Loan.

d. Notice and Manner of Borrowing. Requests for advances on the Revolving Loan
Note shall be given in writing or orally no later than 12:00 p.m. Mountain Time
on the Banking Business Day on which the advance is to be made so long as Lender
has received a current borrowing base certificate pursuant to Section 6.7e
Financial Statements and Reports at least one Banking Business Day in advance of
such request.

e. Limitations on Advances. Notwithstanding anything to the contrary in the Loan
Documents, no advances shall be made on the Loan under the Revolving Loan Note
if, after making the requested advance, the total principal amount of all
advances outstanding will exceed the aggregate of (i) 85% of the Qualified
Accounts that have been billed to customers, so long as Borrower has at least
$3,500,000 of Cash on hand and (ii) 65% of the Qualified Accounts that have not
yet been billed to customers (“Maximum Available Advance Amount”). If Borrower’s
Cash falls below the above-stated amounts, the advance rate on Qualified
Accounts that have been billed to customers shall be reduced to 75% of the
billed Qualified Accounts.

 

9



--------------------------------------------------------------------------------

Borrower will at all times maintain Qualified Accounts so that the total,
aggregate, principal amount of all advances at any time outstanding and unpaid
shall be in compliance with this formula. If at any time the total, aggregate,
principal amount of all such advances outstanding and unpaid exceeds the amount
allowable under this formula, Borrower shall immediately make payment to Lender
in a sufficient amount to bring the amount of such advances back into
compliance.

 

  2.3 Loan Fee

Upon execution and delivery of this Loan Agreement, and within 30 days of each
anniversary of the Effective Date, Borrower shall pay to Lender a loan fee of
$21,250. No portion of such fee shall be refunded in the event of early
termination of this Loan Agreement or any termination or reduction of the right
of Borrower to request advances under this Loan Agreement. Lender is authorized
and directed, upon execution of this Loan Agreement and fulfillment of all
conditions precedent hereunder, to disburse a sufficient amount of the Loan
proceeds to pay the loan fee in full.

 

3. Security for Loan

 

  3.1 Collateral

The Loan, Promissory Note, and all obligations of Borrower under the Loan
Documents shall be secured by such collateral as is provided in the Security
Documents (the “Collateral”), which shall include, without limitation, a
security interest in all assets of Borrower, as more particularly described in
the Security Documents, except that the equipment purchased by Borrower to
fulfill its obligations under the Reseller Agreement (limited to the equipment
listed on Schedule 2 of the Security Transfer Agreement) is expressly excluded
from the Collateral.

 

  3.2 Release of Lender as Condition to Lien Termination

In recognition of Lender’s right to have all its attorneys fees and expenses
incurred in connection with this Loan Agreement secured by the Collateral,
notwithstanding payment in full of the Loan and all other obligations secured by
the Collateral, Lender shall not be required to release, reconvey, or terminate
any Security Document unless and until Borrower has executed and delivered to
Lender general releases in form and substance satisfactory to Lender.

 

4. Conditions to Loan Disbursements

 

  4.1 Conditions to Initial Loan Disbursements

Lender’s obligation to disburse any of the Loan on the Effective Date is
expressly subject to, and shall not arise until all of the conditions set forth
below have been satisfied. All of the documents referred to below must be in a
form and substance acceptable to Lender.

a. All of the Loan Documents and all other documents contemplated to be
delivered to Lender prior to funding have been fully executed and delivered to
Lender.

 

10



--------------------------------------------------------------------------------

b. All of the documents contemplated by the Loan Documents which require filing
or recording have been properly filed and recorded so that all of the liens and
security interests granted to Lender in connection with the Loan will be
properly created and perfected, and Lender shall have a first priority security
interest on all assets of Borrower, except as set forth in Section 3.1
Collateral hereto.

c. All other conditions precedent provided in or contemplated by the Loan
Documents or any other agreement or document have been performed.

d. As of the Effective Date, the following shall be true and correct: (i) all
representations and warranties made by Borrower in the Loan Documents are true
and correct in all material respects as of the date of such disbursement; and
(ii) no Event of Default has occurred and no conditions exist and no event has
occurred, which, with the passage of time or the giving of notice, or both,
would constitute an Event of Default.

e. Lender has received certificates of insurance pursuant to Section 6.8
Insurance acceptable to Lender.

f. Lender shall have received the loan fee referenced in Section 2.3 Loan Fee
and all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable legal fees and expenses of Lender’s counsel, and all reasonable out
of pocket expenses required to be reimbursed or paid by Borrower under the Loan
Documents.

All conditions precedent set forth in this Loan Agreement and any of the Loan
Documents are for the sole benefit of Lender and may be waived unilaterally by
Lender.

 

  4.2 Conditions to Subsequent Loan Disbursements

After the Effective Date, Lender’s obligation to make any disbursements of the
Term Loan (through the Draw Period) or the Revolving Loan, and to issue, extend
or renew any letter of credit, shall be subject to the satisfaction or waiver of
the following conditions precedent.

a. The outstanding principal balance on the Revolving Loan Note (including
amounts frozen for outstanding letters of credit) plus the amount of any
requested disbursement thereunder shall not exceed the Maximum Available Advance
Amount.

b. All other conditions precedent for subsequent disbursements provided in or
contemplated by the Loan Documents or any other agreement or document have been
performed, including, without limitation, current borrowing base certificate
provided to Lender pursuant to Section 6.7e Financial Statements and Reports.

c. At the time of each such disbursement of the Revolving Loan or Term Loan, as
applicable, and also immediately after giving effect thereto, (i) there shall
exist no Event of Default and no other event shall have occurred and continue to
exist which, with the passage of time or giving of notice, or both, would
constitute an Event of Default, and (ii) all representations and warranties of
Borrower contained herein or in the other Loan Documents shall be true and
correct in all material respects (except that to the extent any such
representation or warranty contains any materiality qualifier, such

 

11



--------------------------------------------------------------------------------

representation or warranty shall be true and correct in all respects) with the
same effect as though such representations and warranties had been made on and
as of the date of such disbursement of the Revolving Loan or Term Loan, except
to the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties shall
have been true and correct in all material respects (except that if any such
representation or warranty contains any materiality qualifier, such
representation or warranty shall be true and correct in all respects) as of such
earlier date.

d. The acceptance of the benefits of each disbursement of the Revolving Loan or
Term Loan shall constitute a representation and warranty by Borrower to Lender
that all of the applicable conditions specified in this Section 4.2 Conditions
to Subsequent Loan Disbursements have been satisfied as of the times referred to
in this Section.

 

  4.3 No Default, Adverse Change, False or Misleading Statement

Lender’s obligation to advance any funds at any time pursuant to this Loan
Agreement and the Promissory Note shall, at Lender’s sole discretion, terminate
upon the occurrence of any Event of Default, any event which could have a
Material Adverse Effect, or upon the determination by Lender that any of
Borrower’s representations made in any of the Loan Documents were false or
materially misleading when made. Upon the exercise of such discretion, Lender
shall be relieved of all further obligations under the Loan Documents.

 

5. Representations and Warranties

Borrower represents and warrants to Lender as follows:

 

  5.1 Organization and Qualification

Borrower is a corporation duly organized and existing in good standing under the
laws of the State of Delaware, and Borrower is qualified and in good standing as
a foreign corporation in the State of Utah. Borrower is duly qualified to do
business in each jurisdiction where the conduct of its business requires
qualification.

Borrower has the full power and authority to own its property and to conduct the
business in which it engages and to enter into and perform its obligations under
the Loan Documents. Borrower has delivered to Lender or Lender’s counsel
accurate and complete copies of Borrower’s Organizational Documents which are
operative and in effect as of the Effective Date.

 

  5.2 Authorization

The execution, delivery, and performance by Borrower of the Loan Documents has
been duly authorized by all necessary action on the part of Borrower and are not
inconsistent with Borrower’s Organizational Documents or any resolution of the
Board of Directors of Borrower, do not and will not contravene any provision of,
or constitute a default under, any indenture, mortgage, contract, or other
instrument to which Borrower is a party or by which it is bound, and that upon
execution and delivery thereof, the Loan Documents will constitute legal, valid,
and binding agreements and obligations of Borrower, enforceable in accordance
with their respective terms.

 

12



--------------------------------------------------------------------------------

  5.3 No Governmental Approval Necessary

No consent by, approval of, giving of notice to, registration with, or taking of
any other action with respect to or by any federal, state, or local governmental
authority or organization is required for Borrower’s execution, delivery, or
performance of the Loan Documents.

 

  5.4 Accuracy of Financial Statements

All of Borrower’s audited financial statements heretofore delivered to Lender
have been prepared in accordance with Accounting Standards.

All of Borrower’s unaudited financial statements heretofore delivered to Lender
fully and fairly represent Borrower’s financial condition as of the date thereof
and the results of Borrower’s operations for the period or periods covered
thereby and are consistent with other financial statements previously delivered
to Lender.

Since the dates of the most recent audited and unaudited financial statements
delivered to Lender, there has been no event which would have a Material Adverse
Effect on its financial condition.

All of Borrower’s pro forma financial statements heretofore delivered to Lender
have been prepared consistently with Borrower’s actual financial statements and
fully and fairly represent Borrower’s anticipated financial condition and the
anticipated results of Borrower’s operation for the period or periods covered
thereby.

 

  5.5 No Pending or Threatened Litigation

Except as set forth on Schedule 5.5 attached hereto, there are no actions,
suits, or proceedings pending or, to Borrower’s knowledge, threatened against or
affecting Borrower in any court or before any governmental commission, board, or
authority which, if adversely determined, would have a Material Adverse Effect.

 

  5.6 Full and Accurate Disclosure

This Loan Agreement, the financial statements referred to herein, any loan
application submitted to Lender, and all other statements furnished by Borrower
to Lender in connection herewith contain no untrue statement of a material fact
and omit no material fact necessary to make the statements contained therein or
herein not misleading. Borrower represents and warrants that it has not failed
to disclose in writing to Lender any fact that would have a Material Adverse
Effect.

 

  5.7 Compliance with ERISA

Borrower is in compliance in all material respects with all applicable
provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as
amended, and the regulations and published interpretations thereunder. Neither a
Reportable Event as set forth in Section 4043 of ERISA or the regulations
thereunder (“Reportable Event”) nor a prohibited transaction as set forth in
Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended, has occurred and is continuing with respect to any employee benefit
plan established,

 

13



--------------------------------------------------------------------------------

maintained, or to which contributions have been made by Borrower or any trade or
business (whether or not incorporated) which together with Borrower would be
treated as a single employer under Section 4001 of ERISA (“ERISA Affiliate”) for
its employees which is covered by Title I or Title IV of ERISA (“Plan”); no
notice of intent to terminate a Plan has been filed nor has any Plan been
terminated which is subject to Title IV of ERISA; no circumstances exist that
constitute grounds under Section 4042 of ERISA entitling the Pension Benefit
Guaranty Corporation (“PBGC”) to institute proceedings to terminate, or appoint
a trustee to administer a Plan, nor has the PBGC instituted any such
proceedings; neither Borrower nor any ERISA Affiliate has completely or
partially withdrawn under Section 4201 or 4204 of ERISA from any Plan described
in Section 4001(a)(3) of ERISA which covers employees of Borrower or any ERISA
Affiliate (“Multi-employer Plan”); Borrower and each ERISA Affiliate has met its
minimum funding requirements under ERISA with respect to all of its Plans and
the present fair market value of all Plan assets equals or exceeds the present
value of all vested benefits under or all claims reasonably anticipated against
each Plan, as determined on the most recent valuation date of the Plan and in
accordance with the provisions of ERISA and the regulations thereunder and the
applicable statements of the Financial Accounting Standards Board (“FASB”) for
calculating the potential liability of Borrower or any ERISA Affiliate under any
Plan; neither Borrower nor any ERISA Affiliate has incurred any liability to the
PBGC (except payment of premiums, which is current) under ERISA.

Borrower, each ERISA Affiliate and each group health plan (as defined in ERISA
Section 733) sponsored by Borrower and each ERISA Affiliate, or in which
Borrower or any ERISA Affiliate is a participating employer, are in compliance
with, have satisfied and continue to satisfy (to the extent applicable) all
requirements for continuation of group health coverage under Section 4980B of
the Internal Revenue Code and Sections 601 et seq. of ERISA, and are in
compliance with, have satisfied and continue to satisfy Part 7 of ERISA and all
corresponding and similar state laws relating to portability, access and
renewability of group health benefits and other requirements included in Part 7.

 

  5.8 Compliance with USA Patriot Act

Borrower is not subject to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits Lender from making any advance or extension of credit
to Borrower or from otherwise conducting business with Borrower.

 

  5.9 Compliance with All Other Applicable Law

Borrower has complied in all material respects with all applicable statutes,
rules, regulations, orders, and restrictions of any domestic or foreign
government, or any instrumentality or agency thereof having jurisdiction over
the conduct of Borrower’s business or the ownership of its properties, which may
have a Material Adverse Effect.

 

  5.10 Environmental Representations and Warranties

Except as Lender has been otherwise previously advised by Borrower to Borrower’s
knowledge after due inquiry and investigation, no Hazardous Materials are now
located on, in, or under the Real Property, nor to Borrower’s knowledge after
due inquiry and investigation is there any Environmental Condition on, in, or
under the Real Property and neither Borrower nor,

 

14



--------------------------------------------------------------------------------

to Borrower’s knowledge, after due inquiry and investigation, any other person
has ever caused or permitted any Hazardous Materials to be placed, held, used,
stored, released, generated, located or disposed of on, in or under the Real
Property, or any part thereof, nor caused or allowed an Environmental Condition
to exist on, in or under the Real Property, except in the ordinary course of
Borrower’s business under conditions that are generally recognized to be
appropriate and safe and that are in compliance with all applicable
Environmental Health and Safety Laws. Borrower further represents and warrants
that to Borrower’s knowledge after due inquiry and investigation no
investigation, administrative order, consent order and agreement, litigation or
settlement with respect to Hazardous Materials and/or an Environmental Condition
is proposed, threatened, anticipated or in existence with respect to the Real
Property.

 

  5.11 Operation of Business

Borrower possesses all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, to conduct its business
substantially as now conducted and as presently proposed to be conducted, and
Borrower is not in violation of any valid rights of others with respect to any
of the foregoing.

 

  5.12 Payment of Taxes

Borrower has filed all tax returns (federal, state, and local) required to be
filed, or has filed timely return extensions, and has paid all taxes,
assessments, and governmental charges and levies, including interest and
penalties, on Borrower’s assets, business and income, except such as are being
contested in good faith by proper proceedings and as to which adequate reserves
are maintained.

 

6. Borrower’s Covenants

Borrower makes the following agreements and covenants, which shall continue so
long as this Loan Agreement is in effect and so long as Borrower is indebted to
Lender for obligations arising out of, identified in, or contemplated by this
Loan Agreement.

 

  6.1 Use of Proceeds

Borrower shall use the proceeds of the Loan solely for the purposes identified
to Lender in applying for the Loan.

Borrower shall not, directly or indirectly, use any of the proceeds of the Loan
for the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, or to
extend credit to any person or entity for the purpose of purchasing or carrying
any such margin stock or for any purpose which violates, or is inconsistent
with, Regulation X of said Board of Governors, or for any other purpose not
permitted by Section 7 of the Securities Exchange Act of 1934, as amended, or by
any of the rules and regulations respecting the extension of credit promulgated
thereunder.

 

  6.2 Continued Compliance with ERISA

Borrower covenants that, with respect to all Plans (as defined in Section 5.7
Compliance with ERISA) which Borrower or any ERISA Affiliate currently maintains
or to which Borrower

 

15



--------------------------------------------------------------------------------

or any ERISA Affiliate is a sponsoring or participating employer, fiduciary,
party in interest or disqualified person or which Borrower or any ERISA
Affiliate may hereafter adopt, Borrower and each ERISA Affiliate shall continue
to comply with all applicable provisions of the Internal Revenue Code and ERISA
and with all representations made in Section 5.7 Compliance with ERISA,
including, without limitation, conformance with all notice and reporting
requirements, funding standards, prohibited transaction rules, multi-employer
plan rules, necessary reserve requirements, and health care continuation,
coverage and portability requirements.

 

  6.3 Compliance with USA Patriot Act

Borrower shall (a) not be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the U.S. Office
of Foreign Asset Control list) that prohibits or limits Lender from making any
advance or extension of credit to Borrower or from otherwise conducting business
with Borrower, and (b) provide documentary and other evidence of Borrower’s
identity as may be requested by Lender at any time to enable Lender to verify
Borrower’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.

 

  6.4 Continued Compliance with Applicable Law

Borrower shall conduct its business in a lawful manner and in material
compliance with all applicable federal, state, and local laws, ordinances,
rules, regulations, and orders; shall maintain in good standing all licenses and
organizational or other qualifications reasonably necessary to its business and
existence; and shall not engage in any business not authorized by and not in
accordance with its Organizational Documents and other governing documents.

 

  6.5 Prior Consent for Amendment or Change

Borrower shall not modify, amend, waive, or otherwise alter, or fail to enforce,
its Organizational Documents or other governing documents without Lender’s prior
written consent.

 

  6.6 Payment of Taxes and Obligations

Borrower shall pay when due all taxes, assessments, and governmental charges and
levies on Borrower’s assets, business, and income, and all material obligations
of Borrower of whatever nature, except such as are being contested in good faith
by proper proceedings and as to which adequate reserves are maintained.

 

  6.7 Financial Statements and Reports

Borrower shall provide Lender with such financial statements and reports as
Lender may reasonably request. Audited financial statements and reports shall be
prepared in accordance with Accounting Standards. Unaudited financial statements
and reports shall fully and fairly represent Borrower’s financial condition as
of the date thereof and the results of Borrower’s operations for the period or
periods covered thereby and shall be consistent with other financial statements
previously delivered to Lender.

 

16



--------------------------------------------------------------------------------

Until requested otherwise by Lender, Borrower shall provide the following
financial statements and reports to Lender:

a. Annual audited financial statements for each fiscal year of Borrower in a
form acceptable to Lender, to be delivered to Lender within 120 days of the end
of the fiscal year. The annual financial statements shall include a
certification by the chief financial officer and chief executive officer of
Borrower that the annual financial statements fully and fairly represent
Borrower’s financial condition as of the date thereof and the results of
operations for the period covered thereby and are consistent with other
financial statements previously delivered to Lender.

b. Borrower’s annual forecast in a form acceptable to Lender to be delivered to
Lender within 60 days of the end of the fiscal year.

c. Quarterly financial statements for each fiscal quarter of Borrower in a form
acceptable to Lender, to be delivered to Lender within 45 days of the end of the
fiscal quarter. The quarterly financial statements shall include a certification
by the chief financial officer or chief executive officer of Borrower that the
quarterly financial statements fully and fairly represent Borrower’s financial
condition as of the date thereof and the results of operations for the period
covered thereby and are consistent with other financial statements previously
delivered to Lender.

d. Together with the delivery of each financial statement a compliance
certificate certifying that Borrower is in compliance with all terms and
conditions of the Loan Agreement, including compliance with the financial
covenants provided in Section 6.14 Financial Covenants. The compliance
certificate shall include the data and calculations supporting all financial
covenants, whether in compliance or not, and shall be signed by the chief
executive officer or chief financial officer of Borrower.

e. Borrower shall submit to Lender a borrowing base certificate as of the 5th
and 20th day of each month in a form provided by or acceptable to Lender
demonstrating that the outstanding balance on the Revolving Loan is in
compliance with the terms and conditions of this Loan Agreement. The borrowing
base certificate shall be due within five days after the 5th and 20th day of
each month. The borrowing base certificates shall include an accounts receivable
aging report, in a form acceptable to Lender. However, Borrower is not required
to submit a borrowing base certificate if the outstanding balance on the Loan is
$0. If Borrower elects not to submit a borrowing base certificate because the
outstanding balance on the Revolving Loan is $0, prior to receiving any further
advances on the Revolving Loan and at least one day before the advance on the
Revolving Loan is to be made, Borrower must submit to Lender a borrowing base
certificate demonstrating that the outstanding balance on the Revolving Loan
after the proposed advance is in compliance with the terms and conditions of
this Loan Agreement.

 

  6.8 Insurance

Borrower shall maintain insurance with financially sound and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in the same or a similar business and similarly
situated, which insurance may provide for reasonable deductibility from coverage
thereof. Lender shall be named as an additional insured and as a loss payee on
all property and casualty insurance policies, and all property and casualty
insurance policies shall provide that the policies may not be cancelled without
at least 10 days prior written notice to Lender.

 

17



--------------------------------------------------------------------------------

  6.9 Inspection; Collateral Exams

Borrower shall at any reasonable time and from time to time permit Lender or any
representative or agent of Lender (collectively, the “Collateral Examiner”) the
opportunity to examine and evaluate the Collateral, to audit the Collateral
perfection procedures, and to conduct an appraisal of such Collateral, which
appraisal shall be conducted by an appraiser acceptable to Lender, and to
examine, inspect, audit and make copies of and abstracts from the records and
books of account of, and visit and inspect the properties and assets of,
Borrower, and to discuss the affairs, finances, and accounts of Borrower with
any of Borrower’s officers and directors and with Borrower’s independent
accountants, customers, vendors or suppliers or any other party reasonably
deemed necessary by Lender (collectively, the “Collateral Exam”), subject to
applicable law and regulations governing disclosure of Borrower’s material
non-public information. As long as there is no continuing Event of Default,
Borrower shall pay all reasonable costs and expenses of no more than one annual
Collateral Exam. Borrower shall pay all reasonable costs and expenses of any
Collateral Exams performed after the occurrence and during the continuation of
an Event of Default.

 

  6.10 Operation of Business

Borrower shall maintain all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, necessary or advisable to
conduct its business and Borrower shall not violate any valid rights of others
with respect to any of the foregoing. Borrower shall continue to engage in a
business of the same general type as now conducted.

6.11 Maintenance of Records and Properties

Borrower shall keep adequate records and books of account in which complete
entries will be made in accordance with Accounting Standards. Borrower shall
maintain, keep and preserve all of its properties (tangible and intangible)
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear and tear excepted.

 

  6.12 Notice of Claims

Borrower shall promptly notify Lender in writing of all actions, suits or
proceedings filed or threatened against or affecting Borrower in any court or
before any governmental commission, board, or authority which, if adversely
determined, would have a Material Adverse Effect.

 

  6.13 Environmental Covenants

Borrower covenants that it will:

a. Not permit the presence, use, disposal, storage or release of any Hazardous
Materials on, in, or under the Real Property, except in the ordinary course of
Borrower’s business under conditions that are generally recognized to be
appropriate and safe and that are in compliance with all applicable
Environmental Health and Safety Laws.

 

18



--------------------------------------------------------------------------------

b. Not permit any substance, activity or Environmental Condition on, in, under
or affecting the Real Property which is in violation of any Environmental Health
and Safety Laws.

c. Comply in all material respects with the provisions of all Environmental
Health and Safety Laws.

d. Notify Lender promptly of any discharge of Hazardous Materials, Environmental
Condition, or environmental complaint or notice received from any governmental
agency or any other party.

e. Upon any discharge of Hazardous Materials or upon the occurrence of any
Environmental Condition, immediately contain and remediate the same in
compliance with all Environmental Health and Safety Laws, promptly pay any fine
or penalty assessed in connection therewith, and immediately notify Lender of
such events.

f. Permit Lender with reasonable time and notice to inspect the Real Property
for Hazardous Materials and Environmental Conditions, to conduct tests thereon,
and to inspect all books, correspondence, and records pertaining thereto.

g. From time to time upon Lender’s request, and at Borrower’s expense, provide a
report (including all validated and unvalidated data generated for such reports)
of a qualified independent environmental engineer acceptable to Lender,
satisfactory to Lender in scope, form, and content, and provide to Lender such
other and further assurances reasonably satisfactory to Lender, that Borrower is
in compliance with these covenants concerning Hazardous Materials and
Environmental Conditions, and that any past violation thereof has been corrected
in compliance with all applicable Environmental Health and Safety Laws.

h. Immediately advise Lender of any additional, supplemental, new, or other
information concerning any Hazardous Materials or Environmental Conditions
relating to the Real Property.

 

  6.14 Financial Covenants

Except as otherwise provided herein, each of the accounting terms used in this
Section 6.14 shall have the meanings used in accordance with Accounting
Standards.

a. Minimum Liquidity Position and Minimum Quarterly EBITDA. Borrower shall at
all times maintain cash, cash equivalents, and marketable securities having an
aggregate value, as determined in accordance with Accounting Standards and as
reasonably acceptable to Lender, of not less than the outstanding balance on the
Revolving Loan plus $2,500,000 (“Minimum Liquidity Position”). If at any time
Borrower fails to maintain the Minimum Liquidity Position, Borrower shall
maintain a minimum quarterly EBITDA of not less than $1,800,000, measured as of
the last day of each quarter.

 

19



--------------------------------------------------------------------------------

b. Minimum Working Capital. Borrower shall at all times maintain minimum Working
Capital of not less than $1,000,000, measured as of the last day of each
quarter.

 

  6.15 Negative Pledge

Borrower will not create, incur, assume, or suffer to exist any mortgage, deed
of trust, pledge, lien, security interest, hypothecation, assignment, deposit
arrangement, or other preferential arrangement, charge, or encumbrance
(including, without limitation, any conditional sale, other title retention
agreement, or finance lease) of any nature, upon or with respect to any of its
properties or assets, now owned or hereafter acquired, or sign or file, under
the Uniform Commercial Code of any jurisdiction, a financing statement under
which Borrower appears as debtor, or sign any security agreement authorizing any
secured party thereunder to file such financing statement, except (a) those
contemplated by this Loan Agreement and the Siemens Loan Agreement; (b) liens
arising in the ordinary course of business (such as liens of carriers,
warehousemen, mechanics, and materialmen) and other similar liens imposed by law
for sums not yet due and payable or, if due and payable, those being contested
in good faith by appropriate proceedings and for which appropriate reserves are
maintained in accordance with Accounting Standards; (c) easements, rights of
way, restrictions, minor defects or irregularities in title or other similar
liens which alone or in the aggregate do not interfere in any material way with
the ordinary conduct of the business of Borrower; (d) liens for taxes and
assessments not yet due and payable or, if due and payable, those being
contested in good faith by appropriate proceedings and for which appropriate
reserves are maintained in accordance with Accounting Standards;
(e) anti-assignment provisions included in any Qualified Account, Chattel Paper,
General Intangible or promissory note in which Borrower has any right, title or
interest; (f) the Equipment Line; and (g) liens arising under the Security
Transfer Agreement.

 

  6.16 Restriction on Debt

Borrower shall not create, incur, assume, or suffer to exist any debt except as
permitted by this Section 6.16.

Permitted exceptions to this covenant are: (i) Debt contemplated by this Loan
Agreement and the Siemens Loan Agreement; (ii) accounts payable to trade
creditors for goods or services which are not aged more than 90 days from the
billing date and current operating liabilities (other than for borrowed money)
which are not more than 90 days past due, in each case incurred in the ordinary
course of business, as presently conducted, and paid within the specified time,
unless contested in good faith and by appropriate proceedings; (iii) Debt
incurred under the Equipment Line (iv) Debt due not to exceed an outstanding
principal amount of $200,000 per debt and not to exceed an aggregate,
outstanding principal amount of $500,000; (v) Debt existing on the Effective
Date and set forth on Schedule 6.16 hereto; (vi) Debt secured by liens described
in clause (f) of the definition of Permitted Encumbrances in the Security
Agreement; (vii) extensions, refinancings, modifications, amendments and
restatements of any items of the foregoing clauses, provided that the principal
amount thereof is not increased and the terms thereof are not modified or impose
more burdensome terms upon Borrower; and (viii) subordinated Debt, which is
approved in advance in writing by Lender, and (ix) recourse of Siemens against
Borrower pursuant to the Security Transfer Agreement.

 

20



--------------------------------------------------------------------------------

  6.17 Mergers, Consolidations, and Purchase and Sale of Assets

Borrower shall not wind up, liquidate, or dissolve itself, reorganize, merge, or
consolidate with or into, or convey, sell, assign, transfer, lease, or otherwise
dispose of (whether in one transaction or a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to any
person or entity, or acquire all or substantially all of the assets or the
business of any person or entity.

 

  6.18 Dividends and Loans

Borrower shall not (i) declare or pay any dividends, (ii) purchase, redeem,
retire or otherwise acquire for value any of its capital stock or equity
interests now or hereafter outstanding, (iii) make any distribution of assets to
its stockholders, investors, or equity holders, whether in cash, assets, or in
obligations of Borrower, (iv) allocate or otherwise set apart any sum for the
payment of any dividend or distribution on, or for the purchase, redemption, or
retirement of any shares of its capital stock or equity interests, or (v) make
any other distribution by reduction of capital or otherwise in respect of any
shares of its capital stock or equity interests.

Borrower shall not make any loans or pay any advances of any nature whatsoever
to any person or entity, except advances in the ordinary course of business to
vendors, suppliers, and contractors.

 

  6.19 Accounts Receivable

Borrower shall promptly notify Lender in writing upon any Qualified Account
ceasing to be or being determined to have been incorrectly identified as a
Qualified Account.

Borrower shall provide Lender with such reports and records concerning accounts
receivable and accounts payable as Lender may reasonably request.

Borrower hereby authorizes Lender to verify Borrower’s accounts through written
or verbal verification methods at the discretion of Lender.

 

  6.20 Prior Consent for Name or Organizational Change

Borrower shall not change its name or convert to a different form of legal
entity without Lender’s prior written consent.

 

  6.21 Maintenance of Existence

Borrower shall maintain and preserve (a) its existence and good standing in the
jurisdiction of its organization, and (b) its qualification and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary unless such failure under this clause (b) would not reasonably be
expected to lead to a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

  6.22 Further Assurances

Borrower shall take such actions as Lender may reasonably request from time to
time to ensure that the obligations of Borrower hereunder and under the other
Loan Documents are secured by the Collateral.

 

  6.23 Bank Accounts

As a factor in determining the interest rate charged by Lender on the Loan and
to provide additional security for Lender, Borrower shall maintain its principal
depository and substantially all of its payment accounts with Lender, unless
Borrower has obtained the prior written approval of Lender, and shall notify
Lender of the existence of any accounts not transferred to Lender.

 

  6.24 Collateral Access Agreements; Notice of Termination of Leases

Except with the prior written consent of Lender, after the Effective Date,
Borrower shall not enter into any new lease (whether oral or written) for real
property where Collateral is stored or located unless and until a Collateral
Access Agreement shall first have been obtained with respect to such location.

Borrower shall timely and fully pay and perform its obligations under all leases
and other agreements with respect to each leased location or third party
warehouse where any Collateral is or may be located. Borrower agrees to give
Lender written notice of any termination of or abandonment or surrender under
such leases and other agreements within three Banking Business Days prior to the
same.

 

7. Default

 

  7.1 Events of Default

Time is of the essence of this Loan Agreement. The occurrence of any of the
following events shall constitute a default under this Loan Agreement and under
the Loan Documents and shall be termed an “Event of Default”:

a. Borrower fails in the payment or performance of any obligation, covenant,
agreement, or liability created by any of the Loan Documents.

b. Any representation, warranty, or financial statement made by or on behalf of
Borrower in any of the Loan Documents, or any document contemplated by the Loan
Documents, is materially false or materially misleading.

c. Default occurs or Borrower fails to comply with any term in any of the Loan
Documents.

d. Any indebtedness of Borrower under any note, indenture, contract, agreement,
or undertaking is accelerated.

e. Default or an event which, with the passage of time or the giving of notice
or both, would constitute a default, by Borrower, occurs on any note, indenture,
contract, agreement, or undertaking.

 

22



--------------------------------------------------------------------------------

f. Borrower is dissolved or substantially ceases business operations.

g. A receiver, trustee, or custodian is appointed for any part of Borrower’s
property, or any part of Borrower’s property is assigned for the benefit of
creditors.

h. Any proceeding is commenced or petition filed under any bankruptcy or
insolvency law by or against Borrower.

i. Any judgment or regulatory fine is entered against Borrower which may
materially affect Borrower.

j. Borrower becomes insolvent or fails to pay its debts as they mature.

k. Any change occurs in Borrower’s condition or any event occurs which may have
a Material Adverse Effect.

l. Any default under the Equipment Line.

m. Any default occurs under the Reseller Agreement or the Security Transfer
Agreement.

n. Any default occurs under the Siemens Loan Documents.

 

  7.2 Cure Periods

For any Event of Default other than an Event of Default arising from the failure
of Borrower to make a payment to Lender when due, Borrower may cure such default
within ten Banking Business Days of the receipt of written notice from Lender of
such default (a “Default Notice”), or if it is commercially unreasonable to cure
such default within ten Banking Business Days and with Lender’s consent, within
such longer period of time as is reasonably necessary to accomplish the cure,
provided (i) Borrower promptly commences such cure upon receipt of the Default
Notice, (ii) such cure period does not exceed 90 days under any circumstances,
and (iii) Borrower shall pay to Lender all of Lender’s reasonable costs to
confirm that the Event of Default has been cured. If an Event of Default is
cured, provided Borrower immediately pays all of Lenders reasonable enforcement
costs, including attorneys’ fees, through the date Lender received notice of the
cure, Lender shall cease its enforcement actions and remedies, including any
acceleration remedy provided herein or elsewhere in the Loan Documents, and the
parties shall proceed under the Loan Documents as if no default has occurred.
Notwithstanding Lender’s obligation to terminate its remedies upon a cure as set
forth above, Lender shall have no obligation to suspend or delay its enforcement
of its rights and remedies under the Loan Documents and at law during any
applicable cure period. In no event shall Borrower have the right to cure Events
of Default more than three times during the term of this Agreement.

 

  7.3 No Waiver of Event of Default

No course of dealing or delay or failure to assert any Event of Default shall
constitute a waiver of that Event of Default or of any prior or subsequent Event
of Default.

 

23



--------------------------------------------------------------------------------

8. Remedies

 

  8.1 Remedies upon Event of Default

Upon the occurrence of an Event of Default, and at any time thereafter, all or
any portion of the obligations due or to become due from Borrower to Lender,
whether arising under this Loan Agreement, the Promissory Note, the Security
Documents or otherwise, at the option of Lender and without notice to Borrower
of the exercise of such option, shall accelerate and become at once due and
payable in full, and Lender shall have all rights and remedies created by or
arising from the Loan Documents, and all other rights and remedies existing at
law, in equity, or by statute.

Additionally, Lender shall have the right, immediately and without prior notice
or demand, to set off against Borrower’s obligations to Lender, whether or not
due, all money and other amounts owed by Lender in any capacity to Borrower,
including, without limitation, checking accounts, savings accounts, and other
depository accounts, and Lender shall be deemed to have exercised such right of
setoff and to have made a charge against any such money or amounts immediately
upon occurrence of an Event of Default, even though such charge is entered on
Lender’s books subsequently thereto.

 

  8.2 Rights and Remedies Cumulative

The rights and remedies herein conferred are cumulative and not exclusive of any
other rights or remedies and shall be in addition to every other right, power,
and remedy that Lender may have, whether specifically granted herein or
hereafter existing at law, in equity, or by statute. Any and all such rights and
remedies may be exercised from time to time and as often and in such order as
Lender may deem expedient.

 

  8.3 No Waiver of Rights

No delay or omission in the exercise or pursuance by Lender of any right, power,
or remedy shall impair any such right, power, or remedy or shall be construed to
be a waiver thereof.

 

9. General Provisions

 

  9.1 Governing Agreement

In the event of conflict or inconsistency between this Loan Agreement and the
other Loan Documents, excluding the Promissory Note, the terms, provisions and
intent of this Loan Agreement shall govern.

 

  9.2 Borrower’s Obligations Cumulative

Every obligation, covenant, condition, provision, warranty, agreement,
liability, and undertaking of Borrower contained in the Loan Documents shall be
deemed cumulative and not in derogation or substitution of any of the other
obligations, covenants, conditions, provisions, warranties, agreements,
liabilities, or undertakings of Borrower contained herein or therein.

 

24



--------------------------------------------------------------------------------

  9.3 Payment of Expenses and Attorney’s Fees

Borrower shall pay all reasonable expenses of Lender relating to the
negotiation, drafting of documents, documentation of the Loan, and
administration and supervision of the Loan, including, without limitation,
appraisal fees, environmental inspection fees, field examination expenses, title
insurance, recording fees, filing fees, and reasonable attorneys fees and legal
expenses, whether incurred in making the Loan, in future amendments or
modifications to the Loan Documents, or in ongoing administration and
supervision of the Loan.

Upon occurrence of an Event of Default, Borrower agrees to pay all costs, and
expenses, including reasonable attorney fees and legal expenses, incurred by
Lender in enforcing, or exercising any remedies under, the Loan Documents, and
any other rights and remedies.

Borrower agrees to pay all expenses, including reasonable attorney fees and
legal expenses, incurred by Lender in any bankruptcy proceedings of any type
involving Borrower, the Loan Documents, or the Collateral, including, without
limitation, expenses incurred in modifying or lifting the automatic stay,
determining adequate protection, use of cash collateral or relating to any plan
of reorganization.

 

  9.4 Right to Perform for Borrower

Lender may, in its sole discretion and without any duty to do so, elect to
discharge taxes, tax liens, security interests, or any other encumbrance upon
the Collateral or any other property or asset of Borrower, to pay any filing,
recording, or other charges payable by Borrower, or to perform any other
obligation of Borrower under this Loan Agreement or under the Security
Documents.

 

  9.5 Assignability

Borrower may not assign or transfer any of the Loan Documents and any such
purported assignment or transfer is void.

Lender may assign or transfer any of the Loan Documents. Funding of this Loan
may be provided by an affiliate of Lender.

 

  9.6 Third Party Beneficiaries

The Loan Documents are made for the sole and exclusive benefit of Borrower and
Lender and are not intended to benefit any other third party. No third party may
claim any right or benefit or seek to enforce any term or provision of the Loan
Documents.

 

  9.7 Governing Law

The Loan Documents shall be governed by and construed in accordance with the
laws of the State of Utah, except to the extent that any such document expressly
provides otherwise.

 

  9.8 Severability of Invalid Provisions

Any provision of this Loan Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

25



--------------------------------------------------------------------------------

  9.9 Interpretation of Loan Agreement

The article and section headings in this Loan Agreement are inserted for
convenience only and shall not be considered part of the Loan Agreement nor be
used in its interpretation.

All references in this Loan Agreement to the singular shall be deemed to include
the plural when the context so requires, and vice versa. References in the
collective or conjunctive shall also include the disjunctive unless the context
otherwise clearly requires a different interpretation.

 

  9.10 Survival and Binding Effect of Representations, Warranties, and Covenants

All agreements, representations, warranties, and covenants made herein by
Borrower shall survive the execution and delivery of this Loan Agreement and
shall continue in effect so long as any obligation to Lender contemplated by
this Loan Agreement is outstanding and unpaid, notwithstanding any termination
of this Loan Agreement. All agreements, representations, warranties, and
covenants made herein by Borrower shall survive any bankruptcy proceedings
involving Borrower. All agreements, representations, warranties, and covenants
in this Loan Agreement shall bind the party making the same, its successors and,
in Lender’s case, assigns, and all rights and remedies in this Loan Agreement
shall inure to the benefit of and be enforceable by each party for whom made,
their respective successors and, in Lender’s case, assigns.

 

  9.11 Indemnification

Borrower hereby agrees to indemnify Lender for all liabilities and damages
(including contract, tort and equitable claims) which may be awarded against
Lender, and for all reasonable attorneys fees, legal expenses and other expenses
incurred in defending such claims, arising from or relating in any manner to the
advances on Qualified Accounts pursuant to this Loan Agreement, negotiation,
execution or performance by Lender of the Loan Documents (including all
reasonable attorneys fees, legal expenses and other expenses incurred in
defending any such claims brought by Borrower if Borrower does not prevail in
such actions), excluding only breach of contract by Lender under such
circumstances that such breach amounts to gross negligence or willful
misconduct. Lender shall have sole and complete control of the defense of any
such claims and is hereby given authority to settle or otherwise compromise any
such claims as Lender in good faith determines shall be in its best interests.

 

  9.12 Environmental Indemnification

Borrower shall indemnify Lender for any and all claims and liabilities, and for
damages which may be awarded or incurred by Lender, and for all reasonable
attorney fees, legal expenses, and other out-of-pocket expenses arising from or
related in any manner, directly or indirectly, to (i) Hazardous Materials
located on, in, or under the Real Property; (ii) any Environmental Condition on,
in, or under the Real Property; (iii) violation of or non compliance with any
Environmental Health and Safety Law; (iv) any breach or violation of
Section 5.10 Environmental Representations and Warranties and/or Section 6.13
Environmental Covenants;

 

26



--------------------------------------------------------------------------------

and/or (v) any activity or omission, whether occurring on or off the Real
Property, whether prior to or during the term of the loans secured hereby, and
whether by Borrower or any other person or entity, relating to Hazardous
Materials or an Environmental Condition. The indemnification obligations of
Borrower under this Section shall survive any reconveyance, release, or
foreclosure of the Real Property, any transfer in lieu of foreclosure, and
satisfaction of the obligations secured hereby.

Lender shall have the sole and complete control of the defense of any such
claims. Lender is hereby authorized to settle or otherwise compromise any such
claims as Lender in good faith determines shall be in its best interests.

 

  9.13 Interest on Expenses and Indemnification, Collateral, Order of
Application

All expenses, out-of-pocket costs, attorneys fees and legal expenses, amounts
advanced in performance of obligations of Borrower, and indemnification amounts
owing by Borrower to Lender under or pursuant to this Loan Agreement, the
Promissory Note, and/or any Security Documents shall be due and payable upon
demand. If not paid upon demand, all such obligations shall bear interest at the
default rate provided in the Promissory Note from the date of disbursement until
paid to Lender, both before and after judgment. Lender is authorized to disburse
funds under the Promissory Note for payment of all such obligations.

Payment of all such obligations shall be secured by the Collateral and by the
Security Documents.

All payments and recoveries shall be applied to payment of the foregoing
obligations, the Promissory Note, and all other amounts owing to Lender by
Borrower in such order and priority as determined by Lender. Unless provided
otherwise in the Promissory Note, payments on the Promissory Note shall be
applied first to accrued interest and the remainder, if any, to principal.

 

  9.14 Limitation of Consequential Damages

Lender and its officers, directors, employees, representatives, agents, and
attorneys, shall not be liable to Borrower for consequential damages arising
from or relating to any breach of contract, tort, or other wrong in connection
with the negotiation, documentation, administration or collection of the Loan.

 

  9.15 Waiver of Defenses and Release of Claims

Borrower hereby (i) represents that neither the Borrower nor any affiliate or
principal of Borrower has any defenses to or setoffs against any obligations
owing by Borrower, or by Borrower’s affiliates or principals, to Lender or
Lender’s affiliates, nor any claims against Lender or Lender’s affiliates for
any matter whatsoever, related or unrelated to any obligations, and
(ii) releases Lender and Lender’s affiliates, officers, directors, employees,
representatives and agents from all claims, causes of action, and costs, in law
or equity, known or unknown, whether or not matured or contingent, existing as
of the date hereof that Borrower has or may have by reason of any matter of any
conceivable kind or character whatsoever, related or unrelated to the Loan,
including the subject matter of the Loan Documents. The foregoing release does
not apply, however, to claims for future performance of express contractual
obligations that mature after the date hereof that are owing to Borrower by
Lender or Lender’s affiliates. Borrower acknowledges that Lender has been
induced to enter into or continue the obligations by, among other things, the
waivers and releases in this paragraph.

 

27



--------------------------------------------------------------------------------

  9.16 Revival Clause

If the incurring of any debt by Borrower or the payment of any money or transfer
of property to Lender by or on behalf of Borrower should for any reason
subsequently be determined to be “voidable” or “avoidable” in whole or in part
within the meaning of any state or federal law (collectively “voidable
transfers”), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other
federal or state law, and Lender is required to repay or restore any voidable
transfers or the amount or any portion thereof, or upon the advice of Lender’s
counsel is advised to do so, then, as to any such amount or property repaid or
restored, including all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower shall automatically be revived,
reinstated and restored and shall exist as though the voidable transfers had
never been made.

 

  9.17 Jury Trial Waiver, Arbitration, and Class Action Waiver

This Section contains a jury waiver, arbitration clause, and a class action
waiver. READ IT CAREFULLY.

a. Jury Trial Waiver. As permitted by applicable law, Borrower and Lender each
waive their respective rights to a trial before a jury in connection with any
Dispute (as “Dispute” is hereinafter defined), and Disputes shall be resolved by
a judge sitting without a jury. If a court determines that this provision is not
enforceable for any reason and at any time prior to trial of the Dispute, but
not later than 30 days after entry of the order determining this provision is
unenforceable, any party shall be entitled to move the court for an order
compelling arbitration and staying or dismissing such litigation pending
arbitration (“Arbitration Order”).

b. Arbitration. If a claim, dispute, or controversy arises between Borrower and
Lender with respect to this Agreement, related agreements, or any other
agreement or business relationship between Borrower and Lender whether or not
related to the subject matter of this Agreement (all of the foregoing, a
“Dispute”), and only if a jury trial waiver is not permitted by applicable law
or ruling by a court, any of the parties may require that the Dispute be
resolved by binding arbitration before a single arbitrator at the request of any
party. By agreeing to arbitrate a Dispute, Borrower gives up any right it may
have to a jury trial, as well as other rights it would have in court that are
not available or are more limited in arbitration, such as the rights to
discovery and to appeal.

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations the
parties have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party,

 

28



--------------------------------------------------------------------------------

including but not limited to the validity, enforceability, meaning, or scope of
this arbitration provision, and including a dispute based on or arising from an
alleged tort or matters involving either of Borrower’s or Lender’s employees,
agents, affiliates, or assigns of a party. However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court. If a third party is a party to a
Dispute, Borrower and Lender each will consent to including the third party in
the arbitration proceeding for resolving the Dispute with the third party. Venue
for the arbitration proceeding shall be at a location determined by mutual
agreement of the parties or, if there is no agreement, in Salt Lake City, Utah.

After entry of an Arbitration Order, the non-moving party shall commence
arbitration. The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration. The arbitrator will (i) hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment, (ii) will render a decision and any award applying
applicable law, (iii) give effect to any limitations period in determining any
Dispute or defense, (iv) enforce the doctrines of compulsory counterclaim, res
judicata, and collateral estoppel, if applicable, (v) with regard to motions and
the arbitration hearing, apply rules of evidence governing civil cases, and
(vi) apply the law of the state specified in the agreement giving rise to the
Dispute. Filing of a petition for arbitration shall not prevent any party from
(i) seeking and obtaining from a court of competent jurisdiction
(notwithstanding ongoing arbitration) provisional or ancillary remedies
including but not limited to injunctive relief, property preservation orders,
foreclosure, eviction, attachment, replevin, garnishment, and/or the appointment
of a receiver, (ii) pursuing non-judicial foreclosure, or (iii) availing itself
of any self-help remedies such as setoff and repossession. The exercise of such
rights shall not constitute a waiver of the right to submit any Dispute to
arbitration.

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if Administrator has no such rules, then the
JAMS arbitration appellate rules shall apply.

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. The provisions of this arbitration provision shall survive any termination,
amendment, or expiration of this Agreement. If the terms of this provision vary
from the Administrator’s rules, this arbitration provision shall control.

 

29



--------------------------------------------------------------------------------

c. Class Action Waiver. BORROWER AND LENDER EACH WAIVE THE RIGHT TO LITIGATE IN
COURT OR ARBITRATE ANY CLAIM OR DISPUTE AS A CLASS ACTION, EITHER AS A MEMBER OF
A CLASS OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.

d. Reliance. Each party (i) certifies that no one has represented to such party
that the other party would not seek to enforce jury and class action waivers in
the event of suit, and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers,
agreements, and certifications in this section.

 

  9.18 Consent to Utah Jurisdiction and Exclusive Jurisdiction of Utah Courts

Borrower acknowledges that by execution and delivery of the Loan Documents
Borrower has transacted business in the State of Utah and Borrower voluntarily
submits to, consents to, and waives any defense to the jurisdiction of courts
located in the State of Utah as to all matters relating to or arising from the
Loan Documents and/or the transactions contemplated thereby. EXCEPT AS EXPRESSLY
AGREED IN WRITING BY LENDER AND EXCEPT AS PROVIDED IN THE ARBITRATION PROVISIONS
ABOVE, THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF UTAH SHALL HAVE SOLE
AND EXCLUSIVE JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND CONTROVERSIES,
ARISING UNDER OR RELATING TO THE LOAN DOCUMENTS AND/OR THE TRANSACTIONS
CONTEMPLATED THEREBY. NO LAWSUIT, PROCEEDING, OR ANY OTHER ACTION RELATING TO OR
ARISING UNDER THE LOAN DOCUMENTS AND/OR THE TRANSACTIONS CONTEMPLATED THEREBY
MAY BE COMMENCED OR PROSECUTED IN ANY OTHER FORUM EXCEPT AS EXPRESSLY AGREED IN
WRITING BY LENDER.

 

  9.19 Notices

All notices or demands by any party to this Loan Agreement shall, except as
otherwise provided herein, be in writing and may be sent by certified mail,
return receipt requested. Notices so mailed shall be deemed received when
deposited in a United States post office box, postage prepaid, properly
addressed to Borrower or Lender at the mailing addresses stated herein or to
such other addresses as Borrower or Lender may from time to time specify in
writing. Any notice so addressed and otherwise delivered shall be deemed to be
given when actually received by the addressee.

Mailing addresses:

Lender:

Zions First National Bank

Corporate Banking Group

One South Main Street, Suite 200

Salt Lake City, Utah 84111

Attention: Thomas C. Etzel, Sr. Vice President

 

30



--------------------------------------------------------------------------------

With a copy to:

Holland & Hart LLP

222 South Main Street, Suite 2200

Salt Lake City, Utah 84101

Attention: Scott R. Irwin, Esq.

Borrower:

inContact, Inc.

7730 South Union Park Avenue, Suite 500

Salt Lake City, Utah 84047

Attention: Greg Ayers

 

  9.20 Duplicate Originals; Counterpart Execution

Two or more duplicate originals of the Loan Documents may be signed by the
parties, each duplicate of which shall be an original but all of which together
shall constitute one and the same instrument. Any Loan Documents may be executed
in several counterparts, without the requirement that all parties sign each
counterpart. Each of such counterparts shall be an original, but all
counterparts together shall constitute one and the same instrument.

 

  9.21 Disclosure of Financial and Other Information

Borrower hereby consents to Lender disclosing to any other lender who may
participate in the Loan any and all information, knowledge, reports, and
records, including, without limitation, financial statements, relating in any
manner whatsoever to the Loan and Borrower.

 

  9.22 Integrated Agreement and Subsequent Amendment

The Loan Documents constitute the entire agreement between Lender and Borrower,
and may not be altered or amended except by written agreement signed by Lender
and Borrower. PURSUANT TO UTAH CODE SECTION 25-5-4, BORROWER IS NOTIFIED THAT
THESE AGREEMENTS ARE A FINAL EXPRESSION OF THE AGREEMENT BETWEEN LENDER AND
BORROWER AND THESE AGREEMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED
ORAL AGREEMENT.

All prior and contemporaneous agreements, arrangements and understandings
between the parties hereto as to the subject matter hereof are, except as
otherwise expressly provided herein, rescinded.

This Amended and Restated Loan Agreement restates, replaces and supersedes in
its entirety, but does not extinguish or novate, the Original Loan Agreement.

[Signature Page Follows]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Loan Agreement was executed and becomes effective as of
the day and year first set forth above.

 

Lender: Zions First National Bank By:  

 

Name:

 

Title:

 

Borrower:

inContact, Inc.

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE 5.5

LITIGATION DISCLOSURE

California College, Inc., et al v. UCN, Inc., et al, Third Judicial District
Court in and for Salt Lake County, State of Utah, Case No. 090907053

NobelBiz, Inc.v. inContact, Inc. The suit involves US Patent No. 8,135,122,
which issued about a month ago to James Siminoff. The assignee is NobelBiz, Inc.
from Carlsbad, CA.

 

2



--------------------------------------------------------------------------------

SCHEDULE 6.16

EXISTING DEBT

 

Payee

   Principle
Balance as of
3/31/12      Monthly
Payment      Last
Monthly
Payment
Date     

Description

Mazuma 2.1

   $ 17,437.86         17,583.18         4/1/2012       Principally IT and
telephony assets, originally 12 month amortization

Letters of Credit on behalf of:

     

Mazuma

   $ 166,659.54             To secure lease financing

AMEX

     81,018.80             To secure credit cards

 

3